Citation Nr: 1425057	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  12-02 451A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for posttraumatic stress disorder (PTSD), and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, K.B.


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from December 1972 to September 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which reopened a previously denied claim for service connection for PTSD, but denied the claim on the merits.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at an April 2014 videoconference hearing.  A copy of the hearing transcript is associated with the claims file.

The Veteran's claim has been adjudicated through the Veterans Benefits Management System (VBMS) and Virtual VA.  Any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran withdrew his appeal of a September 1997 rating decision denying service connection for a nervous (psychiatric) condition.

2.  Evidence received since the September 1997 rating decision relates to a previously unestablished element necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's in-service personal assault stressor has been corroborated by a lay statement and VA opinion, and PTSD has been linked to that stressor.



CONCLUSIONS OF LAW

1.  The September 1997 rating decision that denied the Veteran's claim for service connection for a nervous condition is final.  38 U.S.C.A. § 7105 (West 2002 and Supp. 2013).

2.  New and material evidence sufficient to reopen the previously denied claim for service connection for a nervous condition has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002 and Supp. 2013); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002. and Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  In this case, the Board is granting in full the benefit sought on appeal.  Assuming that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  New and Material Evidence

Historically, the Veteran was denied service connection for a nervous (psychiatric) condition in a September 1997 rating decision.  Although he perfected an appeal of that denial to the Board, he withdrew his appeal in written correspondence dated August 1998 prior to a decision by the Board.  In an April 2014 statement, he asserted that he did not intend to withdraw his prior appeal.  However, the August 1998 written statement bears what appears to be his signature, as well as a written notation from VA personnel acknowledging the withdrawal.  Therefore, the September 1997 rating decision is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.160(d), 20.1103 (2013).

The denial of service connection for a nervous disorder was based on the lack of a diagnosis of such a condition during service or within one year of the Veteran's discharge.

Notably, the Veteran had also previously filed a claim for compensation for PTSD under the provisions of 38 U.S.C.A. § 1151, which was also denied.  However, as that claim was predicated on an entirely separate factual basis, it is not considered a final decision with respect to the issue of service connection for a psychiatric disorder.  Velez v. Shinseki, 23 Vet. App. 199 (2009).

The claim for entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate a claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The U.S. Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  In Shade, the Court stated that, when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.

In this case, evidence received since the September 1997 rating decision includes recent diagnoses of PTSD as "related to military service."  See August 2008, September 2010, September 2011, March 2013 VA treatment records.  A November 2011 VA examination noted positive markers of a behavior change in service, which the Board notes is suggestive of an in-service stressor.

This evidence is new, as it was not previously of record at the time of the September 1997 denial.  Moreover, it is material, as it relates a current psychiatric disorder to military service and raises a reasonable possibility of substantiating the Veteran's claim.  Therefore, the claim is reopened.

III.  Service Connection

There are particular requirements for establishing service connection for PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Entitlement to service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that a claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptoms and the in-service stressor.  38 C.F.R. §§ 3.304(f) and 4.125.

In this case, VA and private treatment records reflect diagnoses of PTSD in accordance with the regulations.  Therefore, element (1) has been satisfied.

With respect to element (2), the Veteran has claimed several in-service stressors.  Among them, he reported an incident in which he was riding in a patrol vehicle with another airman, Sergeant F.  When they approached a third airman at a particular control point, that airman approached the Veteran, pulled out a pistol, and aimed it at his face.  He yelled something the Veteran could not recall, but eventually lowered the weapon after repeated instructions from the Veteran and Sgt. F. to do so.  The Veteran and Sgt. F. left the area, but later reported the incident.

The Veteran's service records do not contain any entries regarding this incident, and an April 2008 letter from the U.S. Air Force Office of Special Investigations stated that there was no record of any criminal investigation involving the Veteran.  However, the Veteran submitted a lay statement from Sgt. F. corroborating his account of that incident.  Moreover, a November 2011 VA examiner noted that personnel records reflect positive markers of a change in the Veteran during service, including declining performance ratings, being disciplined several times for his appearance, and ultimately being discharged due to poor performance and lack of motivation.  

A medical opinion may be used to corroborate a personal assault stressor.  See 38 C.F.R. § 3.304(f)(5); Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011).  In light of the VA examiner's findings and the lay statement of Sgt. F., the Board finds that there is sufficient evidence to corroborate the Veteran's claimed stressor, and element (2) has been met.

Finally, as noted earlier, there are several VA treatment records which relate the Veteran's PTSD to service.  These include records dated April 2008, April 2009, and March 2013, which cite the corroborated stressor in diagnosing PTSD.  Private treatment records dated June 2012 also note the above stressor in conjunction with a diagnosis of PTSD.  Therefore, element (3) has also been satisfied.

As all three elements have been met, service connection for PTSD is warranted.



ORDER

The claim for service connection for a psychiatric disorder is reopened, and service connection for PTSD is granted.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


